Name: Decision of the EEA Joint Committee No 190/1999 of 17 December 1999 amending Annex VII (Mutual recognition of professional qualifications) to the EEA Agreement
 Type: Decision
 Subject Matter: health;  employment;  education
 Date Published: 2001-03-15

 Avis juridique important|21999D0190Decision of the EEA Joint Committee No 190/1999 of 17 December 1999 amending Annex VII (Mutual recognition of professional qualifications) to the EEA Agreement Official Journal L 074 , 15/03/2001 P. 0026 - 0028Decision of the EEA Joint CommitteeNo 190/1999of 17 December 1999amending Annex VII (Mutual recognition of professional qualifications) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex VII to the Agreement was amended by Decision No 6/98 of the EEA Joint Committee of 30 January 1998(1).(2) Directive 97/50/EC of the European Parliament and of the Council of 6 October 1997 amending Directive 93/16/EEC to facilitate the free movement of doctors and the mutual recognition of their diplomas, certificates and other evidence of formal qualifications(2) is to be incorporated into the Agreement.(3) The procedures for updating Articles 5(3) and 7(2) of Council Directive 93/16/EEC introduced by Directive 97/50/EC are to be adapted for the purposes of the Agreement.(4) The adaptations to Directive 93/16/EEC made by Chapter XI, D, III, point 1 of Annex I to the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded(3) are to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following shall be added in point 4 (Council Directive 93/16/EEC) in Annex VII to the Agreement:", as amended by:- 1 94 N: Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments of the Treaties on which the European Union is founded (OJ C 241, 29.8.1994, p. 21 as adjusted by OJ L 1, 1.1.1995, p. 1),- 397 L 0050: Directive 97/50/EC of the European Parliament and of the Council of 6 October 1997 (OJ L 291, 24.10.1997, p. 35)."Article 21. The words "Austria, Finland" and "Sweden" in the "SECTORAL ADAPTATIONS" in Annex VII to the Agreement shall be deleted.2. The adaptations in point 4 (Council Directive 93/16/EEC) in Annex VII to the Agreement shall be amended as follows:(i) the following shall be inserted as new adaptation (a):"(a) Amendments to the lists of designations in Articles 5(3) and 7(2) pursuant to Article 44a(2) of the Directive shall be carried out according to the following procedures:I. Amendments concerning lists of designations of an EC Member State:1. Where the request is submitted by an EC Member State:(a) EFTA experts shall participate in the Community internal decision-making procedure provided for in Article 44a(2) of the Directive in accordance wirth Article 100 of the Agreement;(b) the Community decision shall be transmitted to the EEA Joint Committee in accordance with Article 102 of the Agreement.2. Where the request is submitted by an EFTA State:(a) the EFTA State shall submit a request for amendment to the EEA Joint Committee;(b) the EEA Joint Committee shall transmit the request to the Commission;(c) the Commission shall refer the request to the Committee provided for in Article 44a(2) of the Directive; EFTA experts shall participate in accordance with Article 100 of the Agreement;(d) the Community decision shall be transmitted to the EEA Joint Committee in accordance with Article 102 of the Agreement.II. Amendments concerning lists of designations of an EFTA State:1. Where the request is submitted by an EFTA State:(a) the EFTA State shall submit a request for amendment to the EEA Joint Committee;(b) the EEA Joint Committee shall transmit the request via the competent sub-committee to a working group, composed, for the EC side, of the members of the EC Committee referred to in Article 44a(2) of the Directive and, for the EFTA side, of experts from the EFTA States;(c) the EEA Joint Committee shall take its decision on an amendment of the lists of designations on the basis of the report submitted by the working group referred to in (b).2. Where the request is submitted by an EC Member State:(a) the EC Member State shall submit its request to the Commission;(b) the Commission shall transmit the request to the EEA Joint Committee;(c) the EEA Joint Committee shall follow the procedure laid down in 1(b) and (c).";(ii) in former adaptation (a), which shall become adaptation (b), letters (m) "in Austria:", (n) "in Finland:" and (r) "in Sweden:", including the provisions, shall be deleted, and letters (o) "in Iceland:", (p) "in Norway:" and (q) "in Liechtenstein:" shall become letters (m), (n) and (o) respectively;(iii) in former adaptation (b), which shall become adaptation (c), the entries "in Austria:", "in Finland:" and "in Sweden:", including the provisions, shall be deleted;(iv) in former adaptation (c), which shall become adaptation (d), the entries "Austria:", "Finland:" and "Sweden:", including the provisions, shall be deleted;(v) in former adaptation (d), which shall become adaptation (e), the entries "Austria:", "Finland:" and "Sweden:", including the provisions, and the headings "- clinical biology:", "- biological haematology:" and "- nuclear medicine:" shall be deleted.Article 3The texts of Directive 97/50/EC and of the adaptations to Council Directive 93/16/EEC made by Chapter XI, D, III, point 1 of Annex I to the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded, in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 11 February 2000, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 17 December 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 272, 8.10.1998, p. 8.(2) OJ L 291, 24.10.1997, p. 35.(3) OJ C 241, 29.8.1994, p. 21 as adjusted by OJ L 1, 1.1. 1995, p. 1.